IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN W. MANN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0218

GUARD HOWL, ET AL.,

      Appellee.

_____________________________/

Opinion filed September 24, 2014.

An appeal from an order of the Circuit Court for Union County.
Mary Day Coker, Judge.

John W. Mann, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. Daily v. Soloway, 125 So. 3d 363 (Fla. 1st DCA 2013).

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.